DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a printing system constituting a network, comprising: a terminal device; a plurality of printers; a first server that receives a printing command including image data to be used for printing and target color information indicating a target color for color reproduction from the terminal device, and selects one or more printers among the plurality of printers according to the printing command to cause the printers to execute printing; and a second server that stores a color conversion profile indicating color reproduction characteristics of the plurality of printers, wherein the first server includes a calculation unit that calculates a round-trip accuracy with respect to each printer of the plurality of printers using the target color information and the color conversion profile supplied from the second server, and a selection unit that selects a printer to be used for printing according to the printing command depending on the round-trip accuracy, and the calculation unit executes (a) processing for obtaining a first color value indicating the target color in a device-independent color system from the target color information, (b) processing for converting the first color value into a second color value using a first color conversion profile for converting a color in the device-independent color system into a color in a device-dependent color system of each printer, and a second color conversion profile for converting a color in the device-dependent color system of each printer into a color in the device-independent color system, and (c) processing for determining a color difference between the first color value and the second color value as the round-trip accuracy; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 2-5 depend on claim 1, thus are allowable for the same reasons stated above.
Claim 6 is a method claim that corresponds to the system of claim 1, thus is allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sawada (2011/0304866) teaches a print server that acquires color gamut information from each of a plurality of printers in order to select a printer to print data.
Hudson et al. (US 7355745) teaches color gamut matching system that evaluates a color map associated with each of a plurality of printers in order to select a printer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672